Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 4-13 and 17-21 are currently under examination, wherein no claim has been amended and claims 18-21 have been newly added in applicant’s amendment filed on February 24, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1, 2, 4-13 and 17 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated November 24, 2020 have been withdrawn in light of applicant’s amendment filed on February 24, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-13 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Pub. 2015/0266096 A1).
With respect to claims 1, 2, 4-13 and 17, Hou et al. (‘096 A1) discloses silver nanowires comprising maintaining a first solution containing sodium chloride, tetrabutylammonium chloride and tetrabutylammonium bromide and having a concentration of halogen ions in the range of 0.001 M to 0.65 M at a temperature of 100-200oC; and supplying in a time period between 15 seconds and 10 minutes a second solution containing a metal salt including silver nitrate and having a concentration of silver ionic species in the range of 0.001 M to 12.7 M in a way so that a molar ratio of the silver ionic species to the halogen ion would be in a range of about 0.2 to 19.5 (0.001/0.005 to 12.7/0.65) and a molar ratio of the silver ionic species supplied per minute to the halogen ion would be in a range of about 0.02 to 1.95 (0.2/10 to 19.5/10) wherein the first solution further contains propylene glycol (i.e. the claimed polyol) as a reducing agent and solvent and polyvinylpyrrolidone (i.e. the claimed structure-directing agent) as an organic polymer template protective compound; the concentration of the metal salt in the second solution is about 0.1 mol/L (0.272/((108+14+16x3)x(16/1000)) Example 1); and the molar ratio of the polyol to the silver ionic species is between 3:1 and 200:1   (abstract, clam 11, paragraphs [0003], [0030] and [0033]-[0049]). Hou et al. (‘096 A1) discloses that the first solution includes chlorides and bromides and has a concentration of halogen ions in the range of 0.001 M to 0.65 M (e.g. 0.5 M of chlorine ion and 0.15 M of bromine ion), at least suggesting the molar ratio as claimed in claim 7. The ratio ranges, the temperature ranges, the concentration of the metal salt and the amount of polyol relative to the metal salt disclosed by Hou et al. (‘096 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, 2, 4-13 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,099,291 B2 in view of Hou et al. (‘096 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,099,291 B2 disclose a metal nanowire production method, which is the same or obvious from the claimed method. Claims 1-15 of U.S. Patent No. 10,099,291 B2 do not specify the molar ratio of the silver ionic species supplied per minute to the halogen ion, Hou et al. (‘096 A1) is further applied for the reason as stated above.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent (e.g. col. 5, lines 39-47 and Examples), rather than the claims. 
 When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are .
Response to Arguments
5.	The applicant’s arguments filed on February 24, 2021 have been fully considered but they are moot in light of the new ground of rejection above.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/23/2021